


EXHIBIT 10.3




ISDA
International Swaps and Derivatives Association, Inc.
2002 MASTER AGREEMENT
dated as of September 26, 2012
    
JPMORGAN CHASE BANK, N.A.
and
WELLS CORE OFFICE INCOME OPERATING PARTNERSHIP, L.P.



have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be
governed by this 2002 Master Agreement, which includes the schedule (the
“Schedule”), and the documents and
other confirming evidence (each a “Confirmation”) exchanged between the parties
or otherwise effective for the
purpose of confirming or evidencing those Transactions. This 2002 Master
Agreement and the Schedule are together
referred to as this “Master Agreement”.


Accordingly, the parties agree as follows:-


1.    Interpretation


(a)    Definitions. The terms defined in Section 14 and elsewhere in this Master
Agreement will have the
meanings therein specified for the purpose of this Master Agreement.


(b)    Inconsistency. In the event of any inconsistency between the provisions
of the Schedule and the other
provisions of this Master Agreement, the Schedule will prevail. In the event of
any inconsistency between the
provisions of any Confirmation and this Master Agreement, such Confirmation will
prevail for the purpose of the
relevant Transaction.


(c)    Single Agreement. All Transactions are entered into in reliance on the
fact that this Master Agreement and
all Confirmations form a single agreement between the parties (collectively
referred to as this “Agreement”), and the
parties would not otherwise enter into any Transactions.


2.    Obligations


(a)    General Conditions.


(i)    Each party will make each payment or delivery specified in each
Confirmation to be made by it,
subject to the other provisions of this Agreement.


(ii)    Payments under this Agreement will be made on the due date for value on
that date in the place of
the account specified in the relevant Confirmation or otherwise pursuant to this
Agreement, in freely
transferable funds and in the manner customary for payments in the required
currency. Where settlement is
by delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the
manner customary for the relevant obligation unless otherwise specified in the
relevant Confirmation or
elsewhere in this Agreement.






Copyright © 2002 by International Swaps and Derivatives Association, Inc.




--------------------------------------------------------------------------------




(iii)    Each obligation of each party under Section 2(a)(i) is subject to (1)
the condition precedent that no
Event of Default or Potential Event of Default with respect to the other party
has occurred and is continuing,
(2) the condition precedent that no Early Termination Date in respect of the
relevant Transaction has
occurred or been effectively designated and (3) each other condition specified
in this Agreement to be a
condition precedent for the purpose of this Section 2(a)(iii).


(b)    Change of Account. Either party may change its account for receiving a
payment or delivery by giving
notice to the other party at least five Local Business Days prior to the
Scheduled Settlement Date for the payment or
delivery to which such change applies unless such other party gives timely
notice of a reasonable objection to such
change.


(c)    Netting of Payments. If on any date amounts would otherwise be payable:-


(i)    in the same currency; and


(ii)    in respect of the same Transaction,


by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be
automatically satisfied and discharged and, if the aggregate amount that would
otherwise have been payable by one
party exceeds the aggregate amount that would otherwise have been payable by the
other party, replaced by an
obligation upon the party by which the larger aggregate amount would have been
payable to pay to the other party the
excess of the larger aggregate amount over the smaller aggregate amount.


The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be
determined in respect of all amounts payable on the same date in the same
currency in respect of those Transactions,
regardless of whether such amounts are payable in respect of the same
Transaction. The election may be made in the
Schedule or any Confirmation by specifying that “Multiple Transaction Payment
Netting” applies to the Transactions
identified as being subject to the election (in which case clause (ii) above
will not apply to such Transactions). If
Multiple Transaction Payment Netting is applicable to Transactions, it will
apply to those Transactions with effect
from the starting date specified in the Schedule or such Confirmation, or, if a
starting date is not specified in the
Schedule or such Confirmation, the starting date otherwise agreed by the parties
in writing. This election may be
made separately for different groups of Transactions and will apply separately
to each pairing of Offices through
which the parties make and receive payments or deliveries.


(d)    Deduction or Withholding for Tax.


(i)    Gross-Up. All payments under this Agreement will be made without any
deduction or withholding
for or on account of any Tax unless such deduction or withholding is required by
any applicable law, as
modified by the practice of any relevant governmental revenue authority, then in
effect. If a party is so
required to deduct or withhold, then that party (“X”) will:-


(1)    promptly notify the other party (“Y”) of such requirement;


(2)    pay to the relevant authorities the full amount required to be deducted
or withheld
(including the full amount required to be deducted or withheld from any
additional amount paid by
X to Y under this Section 2(d)) promptly upon the earlier of determining that
such deduction or
withholding is required or receiving notice that such amount has been assessed
against Y;


(3)    promptly forward to Y an official receipt (or a certified copy), or other
documentation
reasonably acceptable to Y, evidencing such payment to such authorities; and


(4)    if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment
to which Y is
otherwise entitled under this Agreement, such additional amount as is necessary
to ensure that the
net amount actually received by Y (free and clear of Indemnifiable Taxes,
whether assessed against
X or Y) will equal the full amount Y would have received had no such deduction
or withholding
been required. However, X will not be required to pay any additional amount to Y
to the extent that
it would not be required to be paid but for:-





2

--------------------------------------------------------------------------------




(A)    the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or


(B)    the failure of a representation made by Y pursuant to Section 3(f) to be
accurate
and true unless such failure would not have occurred but for (I) any action
taken by a
taxing authority, or brought in a court of competent jurisdiction, after a
Transaction is
entered into (regardless of whether such action is taken or brought with respect
to a party
to this Agreement) or (II) a Change in Tax Law.


(ii)    Liability. If:-


(1)    X is required by any applicable law, as modified by the practice of any
relevant
governmental revenue authority, to make any deduction or withholding in respect
of which X would
not be required to pay an additional amount to Y under Section 2(d)(i)(4);


(2)    X does not so deduct or withhold; and


(3)    a liability resulting from such Tax is assessed directly against X,


then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will
promptly pay to X the amount of such liability (including any related liability
for interest, but including any
related liability for penalties only if Y has failed to comply with or perform
any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d)).


3.    Representations


Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the
Schedule as applying, 3(g) to the other party (which representations will be
deemed to be repeated by each party on
each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times
until the termination of this Agreement). If any “Additional Representation” is
specified in the Schedule or any
Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if
applicable, be deemed to repeat such Additional Representation at the time or
times specified for such Additional Representation.


(a)    Basic Representations.


(i)    Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation
or incorporation and, if relevant under such laws, in good standing;


(ii)    Powers. It has the power to execute this Agreement and any other
documentation relating to this
Agreement to which it is a party, to deliver this Agreement and any other
documentation relating to this
Agreement that it is required by this Agreement to deliver and to perform its
obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has
taken all necessary action to authorise such execution, delivery and
performance;


(iii)    No Violation or Conflict. Such execution, delivery and performance do
not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or
affecting it or any of its assets;


(iv)    Consents. All governmental and other consents that are required to have
been obtained by it with
respect to this Agreement or any Credit Support Document to which it is a party
have been obtained and are
in full force and effect and all conditions of any such consents have been
complied with; and


(v)    Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to
which it is a party constitute its legal, valid and binding obligations,
enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganisation, insolvency,
moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general
application (regardless of whether enforcement is sought in a proceeding in
equity or at law)).



3

--------------------------------------------------------------------------------




(b)    Absence of Certain Events. No Event of Default or Potential Event of
Default or, to its knowledge,
Termination Event with respect to it has occurred and is continuing and no such
event or circumstance would occur
as a result of its entering into or performing its obligations under this
Agreement or any Credit Support Document to
which it is a party.


(c)    Absence of Litigation. There is not pending or, to its knowledge,
threatened against it, any of its Credit
Support Providers or any of its applicable Specified Entities any action, suit
or proceeding at law or in equity or
before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality,
validity or enforceability against it of this Agreement or any Credit Support
Document to which it is a party or its
ability to perform its obligations under this Agreement or such Credit Support
Document.


(d)    Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf
of it to the other party and is identified for the purpose of this Section 3(d)
in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.


(e)    Payer Tax Representation. Each representation specified in the Schedule
as being made by it for the
purpose of this Section 3(e) is accurate and true.


(f)    Payee Tax Representations. Each representation specified in the Schedule
as being made by it for the
purpose of this Section 3(f) is accurate and true.


(g)    No Agency. It is entering into this Agreement, including each
Transaction, as principal and not as agent of
any person or entity.


4.    Agreements


Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or
under any Credit Support Document to which it is a party:-


(a)    Furnish Specified Information. It will deliver to the other party or, in
certain cases under clause (iii)
below, to such government or taxing authority as the other party reasonably
directs:-


(i)    any forms, documents or certificates relating to taxation specified in
the Schedule or any
Confirmation;


(ii)    any other documents specified in the Schedule or any Confirmation; and


(iii)    upon reasonable demand by such other party, any form or document that
may be required or
reasonably requested in writing in order to allow such other party or its Credit
Support Provider to make a
payment under this Agreement or any applicable Credit Support Document without
any deduction or
withholding for or on account of any Tax or with such deduction or withholding
at a reduced rate (so long as
the completion, execution or submission of such form or document would not
materially prejudice the legal
or commercial position of the party in receipt of such demand), with any such
form or document to be
accurate and completed in a manner reasonably satisfactory to such other party
and to be executed and to be
delivered with any reasonably required certification,


in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably
practicable.


(b)    Maintain Authorisations. It will use all reasonable efforts to maintain
in full force and effect all consents of
any governmental or other authority that are required to be obtained by it with
respect to this Agreement or any
Credit Support Document to which it is a party and will use all reasonable
efforts to obtain any that may become
necessary in the future.


(c)    Comply With Laws. It will comply in all material respects with all
applicable laws and orders to which it
may be subject if failure so to comply would materially impair its ability to
perform its obligations under this
Agreement or any Credit Support Document to which it is a party.





4

--------------------------------------------------------------------------------




(d)    Tax Agreement. It will give notice of any failure of a representation
made by it under Section 3(f) to be
accurate and true promptly upon learning of such failure.


(e)    Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in
respect of its execution or performance of this Agreement by a jurisdiction in
which it is incorporated, organised,
managed and controlled or considered to have its seat, or where an Office
through which it is acting for the purpose
of this Agreement is located (“Stamp Tax Jurisdiction”), and will indemnify the
other party against any Stamp Tax
levied or imposed upon the other party or in respect of the other party's
execution or performance of this Agreement
by any such Stamp Tax Jurisdiction which is not also a Stamp Tax Jurisdiction
with respect to the other party.


5.    Events of Default and Termination Events


(a)    Events of Default. The occurrence at any time with respect to a party or,
if applicable, any Credit Support
Provider of such party or any Specified Entity of such party of any of the
following events constitutes (subject to
Sections 5(c) and 6(e)(iv)) an event of default (an “Event of Default”) with
respect to such party:-


(i)    Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this
Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or (4) required to be
made by it if such failure is
not remedied on or before the first Local Business Day in the case of any such
payment or the first Local
Delivery Day in the case of any such delivery after, in each case, notice of
such failure is given to the party;


(ii)    Breach of Agreement; Repudiation of Agreement.


(1)    Failure by the party to comply with or perform any agreement or
obligation (other than an
obligation to make any payment under this Agreement or delivery under Section
2(a)(i) or 9(h)(i)(2)
or (4) or to give notice of a Termination Event or any agreement or obligation
under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement
if such failure is not remedied within 30 days after notice of such failure is
given to the party; or


(2)    the party disaffirms, disclaims, repudiates or rejects, in whole or in
part, or challenges the
validity of, this Master Agreement, any Confirmation executed and delivered by
that party or any
Transaction evidenced by such a Confirmation (or such action is taken by any
person or entity
appointed or empowered to operate it or act on its behalf);


(iii)    Credit Support Default.


(1)    Failure by the party or any Credit Support Provider of such party to
comply with or
perform any agreement or obligation to be complied with or performed by it in
accordance with any
Credit Support Document if such failure is continuing after any applicable grace
period has elapsed;


(2)    the expiration or termination of such Credit Support Document or the
failing or ceasing of
such Credit Support Document, or any security interest granted by such party or
such Credit
Support Provider to the other party pursuant to any such Credit Support
Document, to be in full
force and effect for the purpose of this Agreement (in each case other than in
accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such
Credit Support Document relates without the written consent of the other party;
or


(3)    the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in
whole or in part, or challenges the validity of, such Credit Support Document
(or such action is
taken by any person or entity appointed or empowered to operate it or act on its
behalf);


(iv)    Misrepresentation. A representation (other than a representation under
Section 3(e) or 3(f)) made
or repeated or deemed to have been made or repeated by the party or any Credit
Support Provider of such
party in this Agreement or any Credit Support Document proves to have been
incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;


(v)    Default Under Specified Transaction. The party, any Credit Support
Provider of such party or any
applicable Specified Entity of such party:-



5

--------------------------------------------------------------------------------




(1)    defaults (other than by failing to make a delivery) under a Specified
Transaction or any
credit support arrangement relating to a Specified Transaction and, after giving
effect to any
applicable notice requirement or grace period, such default results in a
liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction;


(2)    defaults, after giving effect to any applicable notice requirement or
grace period, in making
any payment due on the last payment or exchange date of, or any payment on early
termination of, a
Specified Transaction (or, if there is no applicable notice requirement or grace
period, such default
continues for at least one Local Business Day);


(3)    defaults in making any delivery due under (including any delivery due on
the last delivery
or exchange date of) a Specified Transaction or any credit support arrangement
relating to a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period,
such default results in a liquidation of, an acceleration of obligations under,
or an early termination
of, all transactions outstanding under the documentation applicable to that
Specified Transaction; or


(4)    disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity
of, a Specified Transaction or any credit support arrangement relating to a
Specified Transaction
that is, in either case, confirmed or evidenced by a document or other
confirming evidence executed
and delivered by that party, Credit Support Provider or Specified Entity (or
such action is taken by
any person or entity appointed or empowered to operate it or act on its behalf);


(vi)    Cross Default. If “Cross Default” is specified in the Schedule as
applying to the party, the
occurrence or existence of:-


(1)    a default, event of default or other similar condition or event (however
described) in
respect of such party, any Credit Support Provider of such party or any
applicable Specified Entity
of such party under one or more agreements or instruments relating to Specified
Indebtedness of
any of them (individually or collectively) where the aggregate principal amount
of such agreements
or instruments, either alone or together with the amount, if any, referred to in
clause (2) below, is
not less than the applicable Threshold Amount (as specified in the Schedule)
which has resulted in
such Specified Indebtedness becoming, or becoming capable at such time of being
declared, due
and payable under such agreements or instruments before it would otherwise have
been due and
payable; or


(2)    a default by such party, such Credit Support Provider or such Specified
Entity

(individually or collectively) in making one or more payments under such
agreements or
instruments on the due date for payment (after giving effect to any applicable
notice requirement or
grace period) in an aggregate amount, either alone or together with the amount,
if any, referred to in
clause (1) above, of not less than the applicable Threshold Amount;


(vii)    Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified
Entity of such party:-


(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes
insolvent or is unable to pay its debts or fails or admits in writing its
inability generally to pay its
debts as they become due; (3) makes a general assignment, arrangement or
composition with or for
the benefit of its creditors; (4)(A) institutes or has instituted against it, by
a regulator, supervisor or
any similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the
jurisdiction of its incorporation or organisation or the jurisdiction of its
head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any
bankruptcy or insolvency law or other similar law affecting creditors' rights,
or a petition is
presented for its winding-up or liquidation by it or such regulator, supervisor
or similar official, or
(B) has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors' rights,
or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is
instituted or presented by a person or entity not described in clause (A) above
and either (I) results
in a judgment of insolvency or bankruptcy or the entry of an order for relief or
the making of an
order for its winding-up or liquidation or (II) is not dismissed, discharged,
stayed or restrained in

6

--------------------------------------------------------------------------------




each case within 15 days of the institution or presentation thereof; (5) has a
resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation
amalgamation or merger); (6) seeks or becomes subject to the appointment of an
administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for
all or substantially all its assets; (7) has a secured party take possession of
all or substantially all its
assets or has a distress, execution, attachment, sequestration or other legal
process levied, enforced
or sued on or against all or substantially all its assets and such secured party
maintains possession,
or any such process is not dismissed, discharged, stayed or restrained, in each
case within 15 days
thereafter; (8) causes or is subject to any event with respect to it which,
under the applicable laws of
any jurisdiction, has an analogous effect to any of the events specified in
clauses (1) to (7) above
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or
acquiescence in, any of the foregoing acts; or


(viii)    Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates
or amalgamates with, or merges with or into, or transfers all or substantially
all its assets to, or reorganises,
reincorporates or reconstitutes into or as, another entity and, at the time of
such consolidation,
amalgamation, merger, transfer, reorganisation, reincorporation or
reconstitution:-


(1)    the resulting, surviving or transferee entity fails to assume all the
obligations of such party
or such Credit Support Provider under this Agreement or any Credit Support
Document to which it
or its predecessor was a party; or


(2)    the benefits of any Credit Support Document fail to extend (without the
consent of the
other party) to the performance by such resulting, surviving or transferee
entity of its obligations
under this Agreement.


(b)    Termination Events. The occurrence at any time with respect to a party
or, if applicable, any Credit
Support Provider of such party or any Specified Entity of such party of any
event specified below constitutes (subject
to Section 5(c)) an Illegality if the event is specified in clause (i) below, a
Force Majeure Event if the event is
specified in clause (ii) below, a Tax Event if the event is specified in clause
(iii) below, a Tax Event Upon Merger if
the event is specified in clause (iv) below, and, if specified to be applicable,
a Credit Event Upon Merger if the event
is specified pursuant to clause (v) below or an Additional Termination Event if
the event is specified pursuant to
clause (vi) below:-


(i)    Illegality. After giving effect to any applicable provision, disruption
fallback or remedy specified
in, or pursuant to, the relevant Confirmation or elsewhere in this Agreement,
due to an event or circumstance
(other than any action taken by a party or, if applicable, any Credit Support
Provider of such party)
occurring after a Transaction is entered into, it becomes unlawful under any
applicable law (including
without limitation the laws of any country in which payment, delivery or
compliance is required by either
party or any Credit Support Provider, as the case may be), on any day, or it
would be unlawful if the relevant
payment, delivery or compliance were required on that day (in each case, other
than as a result of a breach
by the party of Section 4(b)):-


(1)    for the Office through which such party (which will be the Affected
Party) makes and
receives payments or deliveries with respect to such Transaction to perform any
absolute or
contingent obligation to make a payment or delivery in respect of such
Transaction, to receive a
payment or delivery in respect of such Transaction or to comply with any other
material provision
of this Agreement relating to such Transaction; or


(2)    for such party or any Credit Support Provider of such party (which will
be the Affected
Party) to perform any absolute or contingent obligation to make a payment or
delivery which such
party or Credit Support Provider has under any Credit Support Document relating
to such
Transaction, to receive a payment or delivery under such Credit Support Document
or to comply
with any other material provision of such Credit Support Document;


(ii)    Force Majeure Event. After giving effect to any applicable provision,
disruption fallback or
remedy specified in, or pursuant to, the relevant Confirmation or elsewhere in
this Agreement, by reason of
force majeure or act of state occurring after a Transaction is entered into, on
any day:-



7

--------------------------------------------------------------------------------




(1)    the Office through which such party (which will be the Affected Party)
makes and receives
payments or deliveries with respect to such Transaction is prevented from
performing any absolute
or contingent obligation to make a payment or delivery in respect of such
Transaction, from
receiving a payment or delivery in respect of such Transaction or from complying
with any other
material provision of this Agreement relating to such Transaction (or would be
so prevented if such
payment, delivery or compliance were required on that day), or it becomes
impossible or
impracticable for such Office so to perform, receive or comply (or it would be
impossible or
impracticable for such Office so to perform, receive or comply if such payment,
delivery or
compliance were required on that day); or


(2)    such party or any Credit Support Provider of such party (which will be
the Affected Party)
is prevented from performing any absolute or contingent obligation to make a
payment or delivery
which such party or Credit Support Provider has under any Credit Support
Document relating to
such Transaction, from receiving a payment or delivery under such Credit Support
Document or
from complying with any other material provision of such Credit Support Document
(or would be
so prevented if such payment, delivery or compliance were required on that day),
or it becomes
impossible or impracticable for such party or Credit Support Provider so to
perform, receive or
comply (or it would be impossible or impracticable for such party or Credit
Support Provider so to
perform, receive or comply if such payment, delivery or compliance were required
on that day),


so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit
Support Provider, as appropriate, and such Office, party or Credit Support
Provider could not, after using all
reasonable efforts (which will not require such party or Credit Support Provider
to incur a loss, other than
immaterial, incidental expenses), overcome such prevention, impossibility or
impracticability;


(iii)    Tax Event. Due to (1) any action taken by a taxing authority, or
brought in a court of competent
jurisdiction, after a Transaction is entered into (regardless of whether such
action is taken or brought with
respect to a party to this Agreement) or (2) a Change in Tax Law, the party
(which will be the Affected
Party) will, or there is a substantial likelihood that it will, on the next
succeeding Scheduled Settlement Date
(A) be required to pay to the other party an additional amount in respect of an
Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or (B)
receive a payment from which an
amount is required to be deducted or withheld for or on account of a Tax (except
in respect of interest under
Section 9(h)) and no additional amount is required to be paid in respect of such
Tax under Section 2(d)(i)(4)
(other than by reason of Section 2(d)(i)(4)(A) or (B));


(iv)    Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled
Settlement Date will either (1) be required to pay an additional amount in
respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or
(2) receive a payment from
which an amount has been deducted or withheld for or on account of any Tax in
respect of which the other
party is not required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in
either case as a result of a party consolidating or amalgamating with, or
merging with or into, or transferring
all or substantially all its assets (or any substantial part of the assets
comprising the business conducted by it
as of the date of this Master Agreement) to, or reorganising, reincorporating or
reconstituting into or as,
another entity (which will be the Affected Party) where such action does not
constitute a Merger Without
Assumption;


(v)    Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in
the Schedule as
applying to the party, a Designated Event (as defined below) occurs with respect
to such party, any Credit
Support Provider of such party or any applicable Specified Entity of such party
(in each case, “X”) and such
Designated Event does not constitute a Merger Without Assumption, and the
creditworthiness of X or, if
applicable, the successor, surviving or transferee entity of X, after taking
into account any applicable Credit
Support Document, is materially weaker immediately after the occurrence of such
Designated Event than
that of X immediately prior to the occurrence of such Designated Event (and, in
any such event, such party
or its successor, surviving or transferee entity, as appropriate, will be the
Affected Party). A “Designated
Event” with respect to X means that:-


(1)    X consolidates or amalgamates with, or merges with or into, or transfers
all or substantially
all its assets (or any substantial part of the assets comprising the business
conducted by X as of the



8

--------------------------------------------------------------------------------




date of this Master Agreement) to, or reorganises, reincorporates or
reconstitutes into or as, another
entity;


(2)    any person, related group of persons or entity acquires directly or
indirectly the beneficial
ownership of (A) equity securities having the power to elect a majority of the
board of directors (or
its equivalent) of X or (B) any other ownership interest enabling it to exercise
control of X; or


(3)    X effects any substantial change in its capital structure by means of the
issuance,
incurrence or guarantee of debt or the issuance of (A) preferred stock or other
securities convertible
into or exchangeable for debt or preferred stock or (B) in the case of entities
other than
corporations, any other form of ownership interest; or


(vi)    Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule
or any Confirmation as applying, the occurrence of such event (and, in such
event, the Affected Party or
Affected Parties will be as specified for such Additional Termination Event in
the Schedule or such
Confirmation).


(c)    Hierarchy of Events.


(i)    An event or circumstance that constitutes or gives rise to an Illegality
or a Force Majeure Event will
not, for so long as that is the case, also constitute or give rise to an Event
of Default under Section 5(a)(i),
5(a)(ii)(1) or 5(a)(iii)(1) insofar as such event or circumstance relates to the
failure to make any payment or
delivery or a failure to comply with any other material provision of this
Agreement or a Credit Support
Document, as the case may be.


(ii)        Except in circumstances contemplated by clause (i) above, if an
event or circumstance which would
otherwise constitute or give rise to an Illegality or a Force Majeure Event also
constitutes an Event of
Default or any other Termination Event, it will be treated as an Event of
Default or such other Termination
Event, as the case may be, and will not constitute or give rise to an Illegality
or a Force Majeure Event.


(iii)        If an event or circumstance which would otherwise constitute or
give rise to a Force Majeure Event
also constitutes an Illegality, it will be treated as an Illegality, except as
described in clause (ii) above, and
not a Force Majeure Event.


(d)    Deferral of Payments and Deliveries During Waiting Period. If an
Illegality or a Force Majeure Event has
occurred and is continuing with respect to a Transaction, each payment or
delivery which would otherwise be
required to be made under that Transaction will be deferred to, and will not be
due until:-


(i)    the first Local Business Day or, in the case of a delivery, the first
Local Delivery Day (or the first
day that would have been a Local Business Day or Local Delivery Day, as
appropriate, but for the
occurrence of the event or circumstance constituting or giving rise to that
Illegality or Force Majeure Event)
following the end of any applicable Waiting Period in respect of that Illegality
or Force Majeure Event, as
the case may be; or


(ii)        if earlier, the date on which the event or circumstance constituting
or giving rise to that Illegality or
Force Majeure Event ceases to exist or, if such date is not a Local Business Day
or, in the case of a delivery,
a Local Delivery Day, the first following day that is a Local Business Day or
Local Delivery Day, as
appropriate.


(e)    Inability of Head or Home Office to Perform Obligations of Branch. If (i)
an Illegality or a Force
Majeure Event occurs under Section 5(b)(i)(1) or 5(b)(ii)(1) and the relevant
Office is not the Affected Party's head
or home office, (ii) Section 10(a) applies, (iii) the other party seeks
performance of the relevant obligation or
compliance with the relevant provision by the Affected Party's head or home
office and (iv) the Affected Party's head
or home office fails so to perform or comply due to the occurrence of an event
or circumstance which would, if that
head or home office were the Office through which the Affected Party makes and
receives payments and deliveries
with respect to the relevant Transaction, constitute or give rise to an
Illegality or a Force Majeure Event, and such
failure would otherwise constitute an Event of Default under Section 5(a)(i) or
5(a)(iii)(1) with respect to such party,
then, for so long as the relevant event or circumstance continues to exist with
respect to both the Office referred to in
Section 5(b)(i)(1) or 5(b)(ii)(1), as the case may be, and the Affected Party's
head or home office, such failure will

9

--------------------------------------------------------------------------------




not constitute an Event of Default under Section 5(a)(i) or 5(a)(iii)(1).


6.    Early Termination; Close-Out Netting


(a)    Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party
(the “Defaulting Party”) has occurred and is then continuing, the other party
(the “Non-defaulting Party”) may, by not
more than 20 days notice to the Defaulting Party specifying the relevant Event
of Default, designate a day not earlier
than the day such notice is effective as an Early Termination Date in respect of
all outstanding Transactions. If,
however, “Automatic Early Termination” is specified in the Schedule as applying
to a party, then an Early
Termination Date in respect of all outstanding Transactions will occur
immediately upon the occurrence with respect
to such party of an Event of Default specified in Section 5(a)(vii)(1), (3),
(5), (6) or, to the extent analogous thereto,
(8), and as of the time immediately preceding the institution of the relevant
proceeding or the presentation of the
relevant petition upon the occurrence with respect to such party of an Event of
Default specified in
Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).


(b)    Right to Terminate Following Termination Event.


(i)    Notice. If a Termination Event other than a Force Majeure Event occurs,
an Affected Party will,
promptly upon becoming aware of it, notify the other party, specifying the
nature of that Termination Event
and each Affected Transaction, and will also give the other party such other
information about that
Termination Event as the other party may reasonably require. If a Force Majeure
Event occurs, each party
will, promptly upon becoming aware of it, use all reasonable efforts to notify
the other party, specifying the
nature of that Force Majeure Event, and will also give the other party such
other information about that
Force Majeure Event as the other party may reasonably require.


(ii)    Transfer to Avoid Termination Event. If a Tax Event occurs and there is
only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will,
as a condition to its right to designate an Early Termination Date under Section
6(b)(iv), use all reasonable
efforts (which will not require such party to incur a loss, other than
immaterial, incidental expenses) to
transfer within 20 days after it gives notice under Section 6(b)(i) all its
rights and obligations under this
Agreement in respect of the Affected Transactions to another of its Offices or
Affiliates so that such
Termination Event ceases to exist.


If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect
within such 20 day period, whereupon the other party may effect such a transfer
within 30 days after the
notice is given under Section 6(b)(i).


Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior
written consent of the other party, which consent will not be withheld if such
other party's policies in effect
at such time would permit it to enter into transactions with the transferee on
the terms proposed.


(iii)    Two Affected Parties. If a Tax Event occurs and there are two Affected
Parties, each party will use
all reasonable efforts to reach agreement within 30 days after notice of such
occurrence is given under
Section 6(b)(i) to avoid that Termination Event.


(iv)    Right to Terminate.


(1)    If:-


(A)    a transfer under Section 6(b)(ii) or an agreement under Section
6(b)(iii), as the
case may be, has not been effected with respect to all Affected Transactions
within 30 days
after an Affected Party gives notice under Section 6(b)(i); or


(B)    a Credit Event Upon Merger or an Additional Termination Event occurs, or
a Tax
Event Upon Merger occurs and the Burdened Party is not the Affected Party,


the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a
Tax Event or an Additional Termination Event if there are two Affected Parties,
or the Non-
affected Party in the case of a Credit Event Upon Merger or an Additional
Termination Event if

10

--------------------------------------------------------------------------------




there is only one Affected Party may, if the relevant Termination Event is then
continuing, by not
more than 20 days notice to the other party, designate a day not earlier than
the day such notice is
effective as an Early Termination Date in respect of all Affected Transactions.


(2)    If at any time an Illegality or a Force Majeure Event has occurred and is
then continuing
and any applicable Waiting Period has expired:-


(A)    Subject to clause (B) below, either party may, by not more than 20 days
notice to
the other party, designate (I) a day not earlier than the day on which such
notice becomes
effective as an Early Termination Date in respect of all Affected Transactions
or (II) by
specifying in that notice the Affected Transactions in respect of which it is
designating the
relevant day as an Early Termination Date, a day not earlier than two Local
Business Days
following the day on which such notice becomes effective as an Early Termination
Date in
respect of less than all Affected Transactions. Upon receipt of a notice
designating an
Early Termination Date in respect of less than all Affected Transactions, the
other party
may, by notice to the designating party, if such notice is effective on or
before the day so
designated, designate that same day as an Early Termination Date in respect of
any or all
other Affected Transactions.


(B)    An Affected Party (if the Illegality or Force Majeure Event relates to
performance
by such party or any Credit Support Provider of such party of an obligation to
make any
payment or delivery under, or to compliance with any other material provision
of, the
relevant Credit Support Document) will only have the right to designate an Early
Termination Date under Section 6(b)(iv)(2)(A) as a result of an Illegality under
Section 5(b)(i)(2) or a Force Majeure Event under Section 5(b)(ii)(2) following
the prior
designation by the other party of an Early Termination Date, pursuant to
Section 6(b)(iv)(2)(A), in respect of less than all Affected Transactions.


(c)    Effect of Designation.


(i)    If notice designating an Early Termination Date is given under Section
6(a) or 6(b), the Early
Termination Date will occur on the date so designated, whether or not the
relevant Event of Default or
Termination Event is then continuing.


(ii)    Upon the occurrence or effective designation of an Early Termination
Date, no further payments or
deliveries under Section 2(a)(i) or 9(h)(i) in respect of the Terminated
Transactions will be required to be
made, but without prejudice to the other provisions of this Agreement. The
amount, if any, payable in
respect of an Early Termination Date will be determined pursuant to Sections
6(e) and 9(h)(ii).


(d)    Calculations; Payment Date.


(i)    Statement. On or as soon as reasonably practicable following the
occurrence of an Early
Termination Date, each party will make the calculations on its part, if any,
contemplated by Section 6(e) and
will provide to the other party a statement (1) showing, in reasonable detail,
such calculations (including any
quotations, market data or information from internal sources used in making such
calculations),


(2) specifying (except where there are two Affected Parties) any Early
Termination Amount payable and


(3) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of
written confirmation from the source of a quotation or market data obtained in
determining a Close-out
Amount, the records of the party obtaining such quotation or market data will be
conclusive evidence of the
existence and accuracy of such quotation or market data.


(ii)    Payment Date. An Early Termination Amount due in respect of any Early
Termination Date will,
together with any amount of interest payable pursuant to Section 9(h)(ii)(2), be
payable (1) on the day on
which notice of the amount payable is effective in the case of an Early
Termination Date which is designated
or occurs as a result of an Event of Default and (2) on the day which is two
Local Business Days after the
day on which notice of the amount payable is effective (or, if there are two
Affected Parties, after the day on
which the statement provided pursuant to clause (i) above by the second party to
provide such a statement is

11

--------------------------------------------------------------------------------




effective) in the case of an Early Termination Date which is designated as a
result of a Termination Event.


(e)    Payments on Early Termination. If an Early Termination Date occurs, the
amount, if any, payable in
respect of that Early Termination Date (the “Early Termination Amount”) will be
determined pursuant to this
Section 6(e) and will be subject to Section 6(f).


(i)    Events of Default. If the Early Termination Date results from an Event of
Default, the Early
Termination Amount will be an amount equal to (1) the sum of (A) the Termination
Currency Equivalent of
the Close-out Amount or Close-out Amounts (whether positive or negative)
determined by the Non-
defaulting Party for each Terminated Transaction or group of Terminated
Transactions, as the case may be,
and (B) the Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less
(2) the Termination Currency Equivalent of the Unpaid Amounts owing to the
Defaulting Party. If the Early
Termination Amount is a positive number, the Defaulting Party will pay it to the
Non-defaulting Party; if it
is a negative number, the Non-defaulting Party will pay the absolute value of
the Early Termination Amount
to the Defaulting Party.


(ii)    Termination Events. If the Early Termination Date results from a
Termination Event:-


(1)    One Affected Party. Subject to clause (3) below, if there is one Affected
Party, the Early
Termination Amount will be determined in accordance with Section 6(e)(i), except
that references
to the Defaulting Party and to the Non-defaulting Party will be deemed to be
references to the
Affected Party and to the Non-affected Party, respectively.


(2)    Two Affected Parties. Subject to clause (3) below, if there are two
Affected Parties, each
party will determine an amount equal to the Termination Currency Equivalent of
the sum of the
Close-out Amount or Close-out Amounts (whether positive or negative) for each
Terminated
Transaction or group of Terminated Transactions, as the case may be, and the
Early Termination
Amount will be an amount equal to (A) the sum of (I) one-half of the difference
between the higher
amount so determined (by party “X”) and the lower amount so determined (by party
“Y”) and
(II) the Termination Currency Equivalent of the Unpaid Amounts owing to X less
(B) the
Termination Currency Equivalent of the Unpaid Amounts owing to Y. If the Early
Termination
Amount is a positive number, Y will pay it to X; if it is a negative number, X
will pay the absolute
value of the Early Termination Amount to Y.


(3)    Mid-Market Events. If that Termination Event is an Illegality or a Force
Majeure Event,
then the Early Termination Amount will be determined in accordance with clause
(1) or (2) above,
as appropriate, except that, for the purpose of determining a Close-out Amount
or Close-out
Amounts, the Determining Party will:-


(A) if obtaining quotations from one or more third parties (or from any of the
Determining Party's Affiliates), ask each third party or Affiliate (I) not to
take account of
the current creditworthiness of the Determining Party or any existing Credit
Support
Document and (II) to provide mid-market quotations; and


(B)    in any other case, use mid-market values without regard to the
creditworthiness of
the Determining Party.


(iii)    Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because
“Automatic Early Termination” applies in respect of a party, the Early
Termination Amount will be subject to
such adjustments as are appropriate and permitted by applicable law to reflect
any payments or deliveries
made by one party to the other under this Agreement (and retained by such other
party) during the period
from the relevant Early Termination Date to the date for payment determined
under Section 6(d)(ii).


(iv)    Adjustment for Illegality or Force Majeure Event. The failure by a party
or any Credit Support
Provider of such party to pay, when due, any Early Termination Amount will not
constitute an Event of
Default under Section 5(a)(i) or 5(a)(iii)(1) if such failure is due to the
occurrence of an event or
circumstance which would, if it occurred with respect to payment, delivery or
compliance related to a
Transaction, constitute or give rise to an Illegality or a Force Majeure Event.
Such amount will (1) accrue
interest and otherwise be treated as an Unpaid Amount owing to the other party
if subsequently an Early

12

--------------------------------------------------------------------------------




Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional
Termination Event in respect of which all outstanding Transactions are Affected
Transactions and
(2) otherwise accrue interest in accordance with Section 9(h)(ii)(2).


(v)    Pre-Estimate. The parties agree that an amount recoverable under this
Section 6(e) is a reasonable
pre-estimate of loss and not a penalty. Such amount is payable for the loss of
bargain and the loss of
protection against future risks, and, except as otherwise provided in this
Agreement, neither party will be
entitled to recover any additional damages as a consequence of the termination
of the Terminated
Transactions.


(f)    Set-Off. Any Early Termination Amount payable to one party (the “Payee”)
by the other party (the
“Payer”), in circumstances where there is a Defaulting Party or where there is
one Affected Party in the case where
either a Credit Event Upon Merger has occurred or any other Termination Event in
respect of which all outstanding
Transactions are Affected Transactions has occurred, will, at the option of the
Non-defaulting Party or the Non-
affected Party, as the case may be (“X”) (and without prior notice to the
Defaulting Party or the Affected Party, as the
case may be), be reduced by its set-off against any other amounts (“Other
Amounts”) payable by the Payee to the
Payer (whether or not arising under this Agreement, matured or contingent and
irrespective of the currency, place of
payment or place of booking of the obligation). To the extent that any Other
Amounts are so set off, those Other
Amounts will be discharged promptly and in all respects. X will give notice to
the other party of any set-off effected
under this Section 6(f).


For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such
amounts) may be converted by X into the currency in which the other is
denominated at the rate of exchange at which
such party would be able, in good faith and using commercially reasonable
procedures, to purchase the relevant
amount of such currency.


If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate,
subject to the relevant party accounting to the other when the obligation is
ascertained.


Nothing in this Section 6(f) will be effective to create a charge or other
security interest. This Section 6(f) will be
without prejudice and in addition to any right of set-off, offset, combination
of accounts, lien, right of retention or
withholding or similar right or requirement to which any party is at any time
otherwise entitled or subject (whether by
operation of law, contract or otherwise).


7.    Transfer


Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party
without the prior written consent of the other party, except that:-


(a)    a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or
merger with or into, or transfer of all or substantially all its assets to,
another entity (but without prejudice to any
other right or remedy under this Agreement); and


(b)    a party may make such a transfer of all or any part of its interest in
any Early Termination Amount payable
to it by a Defaulting Party, together with any amounts payable on or with
respect to that interest and any other rights
associated with that interest pursuant to Sections 8, 9(h) and 11.


Any purported transfer that is not in compliance with this Section 7 will be
void.


8.    Contractual Currency


(a)    Payment in the Contractual Currency. Each payment under this Agreement
will be made in the relevant
currency specified in this Agreement for that payment (the “Contractual
Currency”). To the extent permitted by
applicable law, any obligation to make payments under this Agreement in the
Contractual Currency will not be
discharged or satisfied by any tender in any currency other than the Contractual
Currency, except to the extent such
tender results in the actual receipt by the party to which payment is owed,
acting in good faith and using
commercially reasonable procedures in converting the currency so tendered into
the Contractual Currency, of the full
amount in the Contractual Currency of all amounts payable in respect of this
Agreement. If for any reason the

13

--------------------------------------------------------------------------------




amount in the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in
respect of this Agreement, the party required to make the payment will, to the
extent permitted by applicable law,
immediately pay such additional amount in the Contractual Currency as may be
necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual
Currency payable in respect of this Agreement, the party receiving the payment
will refund promptly the amount of
such excess.


(b)    Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency
other than the Contractual Currency is rendered (i) for the payment of any
amount owing in respect of this
Agreement, (ii) for the payment of any amount relating to any early termination
in respect of this Agreement or (iii) in
respect of a judgment or order of another court for the payment of any amount
described in clause (i) or (ii) above,
the party seeking recovery, after recovery in full of the aggregate amount to
which such party is entitled pursuant to
the judgment or order, will be entitled to receive immediately from the other
party the amount of any shortfall of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency and will refund
promptly to the other party any excess of the Contractual Currency received by
such party as a consequence of sums
paid in such other currency if such shortfall or such excess arises or results
from any variation between the rate of
exchange at which the Contractual Currency is converted into the currency of the
judgment or order for the purpose
of such judgment or order and the rate of exchange at which such party is able,
acting in good faith and using
commercially reasonable procedures in converting the currency received into the
Contractual Currency, to purchase
the Contractual Currency with the amount of the currency of the judgment or
order actually received by such party.


(c)    Separate Indemnities. To the extent permitted by applicable law, the
indemnities in this Section 8
constitute separate and independent obligations from the other obligations in
this Agreement, will be enforceable as
separate and independent causes of action, will apply notwithstanding any
indulgence granted by the party to which
any payment is owed and will not be affected by judgment being obtained or claim
or proof being made for any other
sums payable in respect of this Agreement.


(d)    Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it
would have suffered a loss had an actual exchange or purchase been made.


9.    Miscellaneous


(a)    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with
respect to its subject matter. Each of the parties acknowledges that in entering
into this Agreement it has not relied
on any oral or written representation, warranty or other assurance (except as
provided for or referred to in this
Agreement) and waives all rights and remedies which might otherwise be available
to it in respect thereof, except that
nothing in this Agreement will limit or exclude any liability of a party for
fraud.


(b)    Amendments. An amendment, modification or waiver in respect of this
Agreement will only be effective if
in writing (including a writing evidenced by a facsimile transmission) and
executed by each of the parties or
confirmed by an exchange of telexes or by an exchange of electronic messages on
an electronic messaging system.


(c)    Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties
under this Agreement will survive the termination of any Transaction.


(d)    Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges
provided in this Agreement are cumulative and not exclusive of any rights,
powers, remedies and privileges provided
by law.


(e)    Counterparts and Confirmations.


(i)    This Agreement (and each amendment, modification and waiver in respect of
it) may be executed
and delivered in counterparts (including by facsimile transmission and by
electronic messaging system), each
of which will be deemed an original.


(ii)    The parties intend that they are legally bound by the terms of each
Transaction from the moment
they agree to those terms (whether orally or otherwise). A Confirmation will be
entered into as soon as
practicable and may be executed and delivered in counterparts (including by
facsimile transmission) or be
created by an exchange of telexes, by an exchange of electronic messages on an
electronic messaging system

14

--------------------------------------------------------------------------------




or by an exchange of e-mails, which in each case will be sufficient for all
purposes to evidence a binding
supplement to this Agreement. The parties will specify therein or through
another effective means that any
such counterpart, telex, electronic message or e-mail constitutes a
Confirmation.


(f)    No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this
Agreement will not be presumed to operate as a waiver, and a single or partial
exercise of any right, power or
privilege will not be presumed to preclude any subsequent or further exercise,
of that right, power or privilege or the
exercise of any other right, power or privilege.


(g)    Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect
the construction of or to be taken into consideration in interpreting this
Agreement.


(h)    Interest and Compensation.


(i)    Prior to Early Termination. Prior to the occurrence or effective
designation of an Early
Termination Date in respect of the relevant Transaction:-


(1)    Interest on Defaulted Payments. If a party defaults in the performance of
any payment
obligation, it will, to the extent permitted by applicable law and subject to
Section 6(c), pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same
currency as the overdue amount, for the period from (and including) the original
due date for
payment to (but excluding) the date of actual payment (and excluding any period
in respect of
which interest or compensation in respect of the overdue amount is due pursuant
to clause (3)(B) or
(C) below), at the Default Rate.


(2)    Compensation for Defaulted Deliveries. If a party defaults in the
performance of any
obligation required to be settled by delivery, it will on demand (A) compensate
the other party to
the extent provided for in the relevant Confirmation or elsewhere in this
Agreement and (B) unless
otherwise provided in the relevant Confirmation or elsewhere in this Agreement,
to the extent
permitted by applicable law and subject to Section 6(c), pay to the other party
interest (before as
well as after judgment) on an amount equal to the fair market value of that
which was required to be
delivered in the same currency as that amount, for the period from (and
including) the originally
scheduled date for delivery to (but excluding) the date of actual delivery (and
excluding any period
in respect of which interest or compensation in respect of that amount is due
pursuant to clause (4)
below), at the Default Rate. The fair market value of any obligation referred to
above will be
determined as of the originally scheduled date for delivery, in good faith and
using commercially
reasonable procedures, by the party that was entitled to take delivery.


(3)    Interest on Deferred Payments. If:-


(A)    a party does not pay any amount that, but for Section 2(a)(iii), would
have been
payable, it will, to the extent permitted by applicable law and subject to
Section 6(c) and
clauses (B) and (C) below, pay interest (before as well as after judgment) on
that amount
to the other party on demand (after such amount becomes payable) in the same
currency as
that amount, for the period from (and including) the date the amount would, but
for
Section 2(a)(iii), have been payable to (but excluding) the date the amount
actually
becomes payable, at the Applicable Deferral Rate;


(B)    a payment is deferred pursuant to Section 5(d), the party which would
otherwise
have been required to make that payment will, to the extent permitted by
applicable law,
subject to Section 6(c) and for so long as no Event of Default or Potential
Event of Default
with respect to that party has occurred and is continuing, pay interest (before
as well as
after judgment) on the amount of the deferred payment to the other party on
demand (after
such amount becomes payable) in the same currency as the deferred payment, for
the
period from (and including) the date the amount would, but for Section 5(d),
have been
payable to (but excluding) the earlier of the date the payment is no longer
deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of
Default or Potential Event of Default with respect to that party occurs, at the
Applicable
Deferral Rate; or

15

--------------------------------------------------------------------------------




(C)    a party fails to make any payment due to the occurrence of an Illegality
or a Force
Majeure Event (after giving effect to any deferral period contemplated by clause
(B)
above), it will, to the extent permitted by applicable law, subject to Section
6(c) and for so
long as the event or circumstance giving rise to that Illegality or Force
Majeure Event
continues and no Event of Default or Potential Event of Default with respect to
that party
has occurred and is continuing, pay interest (before as well as after judgment)
on the
overdue amount to the other party on demand in the same currency as the overdue
amount,
for the period from (and including) the date the party fails to make the payment
due to the
occurrence of the relevant Illegality or Force Majeure Event (or, if later, the
date the
payment is no longer deferred pursuant to Section 5(d)) to (but excluding) the
earlier of the
date the event or circumstance giving rise to that Illegality or Force Majeure
Event ceases
to exist and the date during the period upon which an Event of Default or
Potential Event
of Default with respect to that party occurs (and excluding any period in
respect of which
interest or compensation in respect of the overdue amount is due pursuant to
clause (B)
above), at the Applicable Deferral Rate.


(4)    Compensation for Deferred Deliveries. If:-


(A)    a party does not perform any obligation that, but for Section 2(a)(iii),
would have
been required to be settled by delivery;


(B)    a delivery is deferred pursuant to Section 5(d); or


(C)    a party fails to make a delivery due to the occurrence of an Illegality
or a Force
Majeure Event at a time when any applicable Waiting Period has expired,


the party required (or that would otherwise have been required) to make the
delivery will, to the
extent permitted by applicable law and subject to Section 6(c), compensate and
pay interest to the
other party on demand (after, in the case of clauses (A) and (B) above, such
delivery is required) if
and to the extent provided for in the relevant Confirmation or elsewhere in this
Agreement.


(ii)    Early Termination. Upon the occurrence or effective designation of an
Early Termination Date in
respect of a Transaction:-


(1)    Unpaid Amounts. For the purpose of determining an Unpaid Amount in
respect of the
relevant Transaction, and to the extent permitted by applicable law, interest
will accrue on the
amount of any payment obligation or the amount equal to the fair market value of
any obligation
required to be settled by delivery included in such determination in the same
currency as that
amount, for the period from (and including) the date the relevant obligation was
(or would have
been but for Section 2(a)(iii) or 5(d)) required to have been performed to (but
excluding) the
relevant Early Termination Date, at the Applicable Close-out Rate.


(2)    Interest on Early Termination Amounts. If an Early Termination Amount is
due in respect
of such Early Termination Date, that amount will, to the extent permitted by
applicable law, be paid
together with interest (before as well as after judgment) on that amount in the
Termination
Currency, for the period from (and including) such Early Termination Date to
(but excluding) the
date the amount is paid, at the Applicable Close-out Rate.


(iii)    Interest Calculation. Any interest pursuant to this Section 9(h) will
be calculated on the basis of

daily compounding and the actual number of days elapsed.


10.    Offices; Multibranch Parties


(a)    If Section 10(a) is specified in the Schedule as applying, each party
that enters into a Transaction through an
Office other than its head or home office represents to and agrees with the
other party that, notwithstanding the place
of booking or its jurisdiction of incorporation or organisation, its obligations
are the same in terms of recourse against
it as if it had entered into the Transaction through its head or home office,
except that a party will not have recourse
to the head or home office of the other party in respect of any payment or
delivery deferred pursuant to Section 5(d)
for so long as the payment or delivery is so deferred. This representation and
agreement will be deemed to be

16

--------------------------------------------------------------------------------




repeated by each party on each date on which the parties enter into a
Transaction.


(b)    If a party is specified as a Multibranch Party in the Schedule, such
party may, subject to clause (c) below,
enter into a Transaction through, book a Transaction in and make and receive
payments and deliveries with respect to
a Transaction through any Office listed in respect of that party in the Schedule
(but not any other Office unless
otherwise agreed by the parties in writing).


(c)    The Office through which a party enters into a Transaction will be the
Office specified for that party in the
relevant Confirmation or as otherwise agreed by the parties in writing, and, if
an Office for that party is not specified
in the Confirmation or otherwise agreed by the parties in writing, its head or
home office. Unless the parties
otherwise agree in writing, the Office through which a party enters into a
Transaction will also be the Office in which
it books the Transaction and the Office through which it makes and receives
payments and deliveries with respect to
the Transaction. Subject to Section 6(b)(ii), neither party may change the
Office in which it books the Transaction or
the Office through which it makes and receives payments or deliveries with
respect to a Transaction without the prior
written consent of the other party.


11.    Expenses


A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the
Defaulting Party is a party or by reason of the early termination of any
Transaction, including, but not limited to,
costs of collection.


12.    Notices


(a)    Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner
described below (except that a notice or other communication under Section 5 or
6 may not be given by electronic
messaging system or e-mail) to the address or number or in accordance with the
electronic messaging system or
e-mail details provided (see the Schedule) and will be deemed effective as
indicated:-


(i)    if in writing and delivered in person or by courier, on the date it is
delivered;


(ii)    if sent by telex, on the date the recipient's answerback is received;


(iii)    if sent by facsimile transmission, on the date it is received by a
responsible employee of the
recipient in legible form (it being agreed that the burden of proving receipt
will be on the sender and will not
be met by a transmission report generated by the sender's facsimile machine);


(iv)    if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt
requested), on the date it is delivered or its delivery is attempted;


(v)    if sent by electronic messaging system, on the date it is received; or


(vi)    if sent by e-mail, on the date it is delivered,


unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or
that communication is delivered (or attempted) or received, as applicable, after
the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is
a Local Business Day.


(b)    Change of Details. Either party may by notice to the other change the
address, telex or facsimile number or
electronic messaging system or e-mail details at which notices or other
communications are to be given to it.


13.    Governing Law and Jurisdiction


(a)    Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in
the Schedule.



17

--------------------------------------------------------------------------------




(b)    Jurisdiction. With respect to any suit, action or proceedings relating to
any dispute arising out of or in
connection with this Agreement (“Proceedings”), each party irrevocably:-


(i)    submits:-


(1)    if this Agreement is expressed to be governed by English law, to (A) the
non-exclusive
jurisdiction of the English courts if the Proceedings do not involve a
Convention Court and (B) the
exclusive jurisdiction of the English courts if the Proceedings do involve a
Convention Court; or


(2)    if this Agreement is expressed to be governed by the laws of the State of
New York, to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District
Court located in the Borough of Manhattan in New York City;


(ii)    waives any objection which it may have at any time to the laying of
venue of any Proceedings
brought in any such court, waives any claim that such Proceedings have been
brought in an inconvenient
forum and further waives the right to object, with respect to such Proceedings,
that such court does not have
any jurisdiction over such party; and


(iii)    agrees, to the extent permitted by applicable law, that the bringing of
Proceedings in any one or
more jurisdictions will not preclude the bringing of Proceedings in any other
jurisdiction.


(c)    Service of Process. Each party irrevocably appoints the Process Agent, if
any, specified opposite its name
in the Schedule to receive, for it and on its behalf, service of process in any
Proceedings. If for any reason any
party's Process Agent is unable to act as such, such party will promptly notify
the other party and within 30 days
appoint a substitute process agent acceptable to the other party. The parties
irrevocably consent to service of process
given in the manner provided for notices in Section 12(a)(i), 12(a)(iii) or
12(a)(iv). Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by applicable law.


(d)    Waiver of Immunities. Each party irrevocably waives, to the extent
permitted by applicable law, with
respect to itself and its revenues and assets (irrespective of their use or
intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction or
order for specific performance or recovery of property, (iv) attachment of its
assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be
entitled in any Proceedings in the courts of any jurisdiction and irrevocably
agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.


14.    Definitions


As used in this Agreement:-


“Additional Representation” has the meaning specified in Section 3.


“Additional Termination Event” has the meaning specified in Section 5(b).


“Affected Party” has the meaning specified in Section 5(b).


“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure
Event, Tax Event or Tax Event Upon Merger, all Transactions affected by the
occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means
all Transactions unless the relevant Credit Support Document references only
certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that
Transaction) and (b) with respect to any other Termination Event, all
Transactions.


“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by
the person, any entity that controls, directly or indirectly, the person or any
entity directly or indirectly under common
control with the person. For this purpose, “control” of any entity or person
means ownership of a majority of the
voting power of the entity or person.


“Agreement” has the meaning specified in Section 1(c).

18

--------------------------------------------------------------------------------




“Applicable Close-out Rate” means:-


(a)    in respect of the determination of an Unpaid Amount:-


(i)    in respect of obligations payable or deliverable (or which would have
been but for Section 2(a)(iii))
by a Defaulting Party, the Default Rate;


(ii)    in respect of obligations payable or deliverable (or which would have
been but for Section 2(a)(iii))
by a Non-defaulting Party, the Non-default Rate;


(iii)    in respect of obligations deferred pursuant to Section 5(d), if there
is no Defaulting Party and for so
long as the deferral period continues, the Applicable Deferral Rate; and


(iv)    in all other cases following the occurrence of a Termination Event
(except where interest accrues
pursuant to clause (iii) above), the Applicable Deferral Rate; and


(b)    in respect of an Early Termination Amount:-


(i)    for the period from (and including) the relevant Early Termination Date
to (but excluding) the date
(determined in accordance with Section 6(d)(ii)) on which that amount is
payable:-


(1)    if the Early Termination Amount is payable by a Defaulting Party, the
Default Rate;


(2)    if the Early Termination Amount is payable by a Non-defaulting Party, the
Non-default
Rate; and


(3)    in all other cases, the Applicable Deferral Rate; and


(ii)    for the period from (and including) the date (determined in accordance
with Section 6(d)(ii) on
which that amount is payable to (but excluding) the date of actual payment:-


(1)    if a party fails to pay the Early Termination Amount due to the
occurrence of an event or
circumstance which would, if it occurred with respect to a payment or delivery
under a Transaction,
constitute or give rise to an Illegality or a Force Majeure Event, and for so
long as the Early
Termination Amount remains unpaid due to the continuing existence of such event
or circumstance,
the Applicable Deferral Rate;


(2)    if the Early Termination Amount is payable by a Defaulting Party (but
excluding any
period in respect of which clause (1) above applies), the Default Rate;


(3)    if the Early Termination Amount is payable by a Non-defaulting Party (but
excluding any
period in respect of which clause (1) above applies), the Non-default Rate; and


(4)    in all other cases, the Termination Rate.


“Applicable Deferral Rate” means:-


(a)    for the purpose of Section 9(h)(i)(3)(A), the rate certified by the
relevant payer to be a rate offered to the
payer by a major bank in a relevant interbank market for overnight deposits in
the applicable currency, such bank to
be selected in good faith by the payer for the purpose of obtaining a
representative rate that will reasonably reflect
conditions prevailing at the time in that relevant market;


(b)    for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the
definition of Applicable Close-out Rate, the
rate certified by the relevant payer to be a rate offered to prime banks by a
major bank in a relevant interbank market
for overnight deposits in the applicable currency, such bank to be selected in
good faith by the payer after
consultation with the other party, if practicable, for the purpose of obtaining
a representative rate that will reasonably
reflect conditions prevailing at the time in that relevant market; and





19

--------------------------------------------------------------------------------




(c)    for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv), (b)(i)(3) and
(b)(ii)(1) of the definition of
Applicable Close-out Rate, a rate equal to the arithmetic mean of the rate
determined pursuant to clause (a) above and
a rate per annum equal to the cost (without proof or evidence of any actual
cost) to the relevant payee (as certified by
it) if it were to fund or of funding the relevant amount.


“Automatic Early Termination” has the meaning specified in Section 6(a).


“Burdened Party” has the meaning specified in Section 5(b)(iv).


“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or
amendment to, any law (or in the application or official interpretation of any
law) that occurs after the parties enter
into the relevant Transaction.


“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions
and a Determining Party, the amount of the losses or costs of the Determining
Party that are or would be incurred
under then prevailing circumstances (expressed as a positive number) or gains of
the Determining Party that are or
would be realised under then prevailing circumstances (expressed as a negative
number) in replacing, or in providing
for the Determining Party the economic equivalent of, (a) the material terms of
that Terminated Transaction or group
of Terminated Transactions, including the payments and deliveries by the parties
under Section 2(a)(i) in respect of
that Terminated Transaction or group of Terminated Transactions that would, but
for the occurrence of the relevant
Early Termination Date, have been required after that date (assuming
satisfaction of the conditions precedent in
Section 2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of
Terminated Transactions.


Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and
use commercially reasonable procedures in order to produce a commercially
reasonable result. The Determining
Party may determine a Close-out Amount for any group of Terminated Transactions
or any individual Terminated
Transaction but, in the aggregate, for not less than all Terminated
Transactions. Each Close-out Amount will be
determined as of the Early Termination Date or, if that would not be
commercially reasonable, as of the date or dates
following the Early Termination Date as would be commercially reasonable.


Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-
of-pocket expenses referred to in Section 11 are to be excluded in all
determinations of Close-out Amounts.
In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without
limitation, one or more of the following types of information:-


(i)    quotations (either firm or indicative) for replacement transactions
supplied by one or more third parties that
may take into account the creditworthiness of the Determining Party at the time
the quotation is provided and the
terms of any relevant documentation, including credit support documentation,
between the Determining Party and the
third party providing the quotation;


(ii)    information consisting of relevant market data in the relevant market
supplied by one or more third parties
including, without limitation, relevant rates, prices, yields, yield curves,
volatilities, spreads, correlations or other
relevant market data in the relevant market; or


(iii)    information of the types described in clause (i) or (ii) above from
internal sources (including any of the
Determining Party's Affiliates) if that information is of the same type used by
the Determining Party in the regular
course of its business for the valuation of similar transactions.


The Determining Party will consider, taking into account the standards and
procedures described in this definition,
quotations pursuant to clause (i) above or relevant market data pursuant to
clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would
produce a result that would not satisfy those standards. When considering
information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not
be a component of the other information being utilised. Third parties supplying
quotations pursuant to clause (i)
above or market data pursuant to clause (ii) above may include, without
limitation, dealers in the relevant markets,
end-users of the relevant product, information vendors, brokers and other
sources of market information.





20

--------------------------------------------------------------------------------




Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other
relevant information, and when it is commercially reasonable to do so, the
Determining Party may in addition
consider in calculating a Close-out Amount any loss or cost incurred in
connection with its terminating, liquidating or
re-establishing any hedge related to a Terminated Transaction or group of
Terminated Transactions (or any gain
resulting from any of them).


Commercially reasonable procedures used in determining a Close-out Amount may
include the following:-


(1)    application to relevant market data from third parties pursuant to clause
(ii) above or information from
internal sources pursuant to clause (iii) above of pricing or other valuation
models that are, at the time of the
determination of the Close-out Amount, used by the Determining Party in the
regular course of its business in pricing
or valuing transactions between the Determining Party and unrelated third
parties that are similar to the Terminated
Transaction or group of Terminated Transactions; and


(2)    application of different valuation methods to Terminated Transactions or
groups of Terminated Transactions
depending on the type, complexity, size or number of the Terminated Transactions
or group of Terminated
Transactions.


“Confirmation” has the meaning specified in the preamble.


“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange
control consent.


“Contractual Currency” has the meaning specified in Section 8(a).


“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968
Brussels Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters or
Article 17 of the 1988 Lugano Convention on Jurisdiction and the Enforcement of
Judgments in Civil and
Commercial Matters.


“Credit Event Upon Merger” has the meaning specified in Section 5(b).


“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.


“Credit Support Provider” has the meaning specified in the Schedule.


“Cross-Default” means the event specified in Section 5(a)(vi).


“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the
relevant payee (as certified by it) if it were to fund or of funding the
relevant amount plus 1% per annum.


“Defaulting Party” has the meaning specified in Section 6(a).


“Designated Event” has the meaning specified in Section 5(b)(v).


“Determining Party” means the party determining a Close-out Amount.


“Early Termination Amount” has the meaning specified in Section 6(e).


“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).


“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and


“electronic messaging system” will be construed accordingly.


“English law” means the law of England and Wales, and “English” will be
construed accordingly.


“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.



21

--------------------------------------------------------------------------------




“Force Majeure Event” has the meaning specified in Section 5(b).


“General Business Day” means a day on which commercial banks are open for
general business (including dealings
in foreign exchange and foreign currency deposits).


“Illegality” has the meaning specified in Section 5(b).


“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this
Agreement but for a present or former connection between the jurisdiction of the
government or taxation authority
imposing such Tax and the recipient of such payment or a person related to such
recipient (including, without
limitation, a connection arising from such recipient or related person being or
having been a citizen or resident of
such jurisdiction, or being or having been organised, present or engaged in a
trade or business in such jurisdiction, or
having or having had a permanent establishment or fixed place of business in
such jurisdiction, but excluding a
connection arising solely from such recipient or related person having executed,
delivered, performed its obligations
or received a payment under, or enforced, this Agreement or a Credit Support
Document).


“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any
relevant governmental revenue authority), and “unlawful” will be construed
accordingly.


“Local Business Day” means (a) in relation to any obligation under Section
2(a)(i), a General Business Day in the
place or places specified in the relevant Confirmation and a day on which a
relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business
Day in the place where the event or circumstance that constitutes or gives rise
to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the
relevant account is located and, if different, in the principal financial
centre, if any, of the currency of such payment
and, if that currency does not have a single recognised principal financial
centre, a day on which the settlement
system necessary to accomplish such payment is open, (d) in relation to any
notice or other communication, including
notice contemplated under Section 5(a)(i), a General Business Day (or a day that
would have been a General
Business Day but for the occurrence of an event or circumstance which would, if
it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in
the place specified in the address for notice provided by the recipient and, in
the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a
General Business Day in the relevant locations for performance with respect to
such Specified Transaction.


“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary
to accomplish the relevant delivery are generally open for business so that the
delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if
not so specified, in a location as determined in accordance with customary
market practice for the relevant delivery.


“Master Agreement” has the meaning specified in the preamble.


“Merger Without Assumption” means the event specified in Section 5(a)(viii).


“Multiple Transaction Payment Netting” has the meaning specified in Section
2(c).


“Non-affected Party” means, so long as there is only one Affected Party, the
other party.


“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting
Party by a major bank in a relevant interbank market for overnight deposits in
the applicable currency, such bank to
be selected in good faith by the Non-defaulting Party for the purpose of
obtaining a representative rate that will
reasonably reflect conditions prevailing at the time in that relevant market.


“Non-defaulting Party” has the meaning specified in Section 6(a).


“Office” means a branch or office of a party, which may be such party's head or
home office.


“Other Amounts” has the meaning specified in Section 6(f).

22

--------------------------------------------------------------------------------




“Payee” has the meaning specified in Section 6(f).


“Payer” has the meaning specified in Section 6(f).


“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would
constitute an Event of Default.


“Proceedings” has the meaning specified in Section 13(b).


“Process Agent” has the meaning specified in the Schedule.


“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the
purchase of or conversion into the Contractual Currency.


“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated,
organised, managed and controlled or considered to have its seat, (b) where an
Office through which the party is
acting for purposes of this Agreement is located, (c) in which the party
executes this Agreement and (d) in relation to
any payment, from or through which such payment is made.


“Schedule” has the meaning specified in the preamble.


“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with
respect to a Transaction.


“Specified Entity” has the meaning specified in the Schedule.


“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or
otherwise, as principal or surety or otherwise) in respect of borrowed money.


“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to
any such transaction) now existing or hereafter entered into between one party
to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement
(or any Credit Support Provider of such other party or any applicable Specified
Entity of such other party) which is
not a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, credit protection transaction, credit
swap, credit default swap, credit default option, total return swap, credit
spread transaction, repurchase transaction,
reverse repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with
respect to any of these transactions) or (ii) which is a type of transaction
that is similar to any transaction referred to
in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets
(including terms and conditions incorporated by reference in such agreement) and
which is a forward, swap, future,
option or other derivative on one or more rates, currencies, commodities, equity
securities or other equity
instruments, debt securities or other debt instruments, economic indices or
measures of economic risk or value, or
other benchmarks against which payments or deliveries are to be made, (b) any
combination of these transactions and
(c) any other transaction identified as a Specified Transaction in this
Agreement or the relevant confirmation.


“Stamp Tax” means any stamp, registration, documentation or similar tax.


“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).


“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest,
penalties and additions thereto) that is imposed by any government or other
taxing authority in respect of any
payment under this Agreement other than a stamp, registration, documentation or
similar tax.


“Tax Event” has the meaning specified in Section 5(b).


“Tax Event Upon Merger” has the meaning specified in Section 5(b).

23

--------------------------------------------------------------------------------




“Terminated Transactions” means, with respect to any Early Termination Date (a)
if resulting from an Illegality or
a Force Majeure Event, all Affected Transactions specified in the notice given
pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default,
all Transactions in effect either immediately before the effectiveness of the
notice designating that Early Termination
Date or, if Automatic Early Termination applies, immediately before that Early
Termination Date.


“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely
available, that currency, and (b) otherwise, euro if this Agreement is expressed
to be governed by English law or
United States Dollars if this Agreement is expressed to be governed by the laws
of the State of New York.


“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency,
such Termination Currency amount and, in respect of any amount denominated in a
currency other than the
Termination Currency (the “Other Currency”), the amount in the Termination
Currency determined by the party
making the relevant determination as being required to purchase such amount of
such Other Currency as at the
relevant Early Termination Date, or, if the relevant Close-out Amount is
determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as
provided below) for the purchase of such Other Currency with the Termination
Currency at or about 11:00 a.m. (in
the city in which such foreign exchange agent is located) on such date as would
be customary for the determination of
such a rate for the purchase of such Other Currency for value on the relevant
Early Termination Date or that later
date. The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be
selected in good faith by that party and otherwise will be agreed by the
parties.


“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if
specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.


“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of
any actual cost) to each party (as certified by such party) if it were to fund
or of funding such amounts.


“Threshold Amount” means the amount, if any, specified as such in the Schedule.


“Transaction” has the meaning specified in the preamble.


“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in
respect of all Terminated Transactions, the amounts that became payable (or that
would have become payable but for
Section 2(a)(iii) or due but for Section 5(d)) to such party under Section
2(a)(i) or 2(d)(i)(4) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date, (b)
in respect of each Terminated
Transaction, for each obligation under Section 2(a)(i) which was (or would have
been but for Section 2(a)(iii) or
5(d)) required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not
been so settled as at such Early Termination Date, an amount equal to the fair
market value of that which was (or
would have been) required to be delivered and (c) if the Early Termination Date
results from an Event of Default, a
Credit Event Upon Merger or an Additional Termination Event in respect of which
all outstanding Transactions are
Affected Transactions, any Early Termination Amount due prior to such Early
Termination Date and which remains
unpaid as of such Early Termination Date, in each case together with any amount
of interest accrued or other
compensation in respect of that obligation or deferred obligation, as the case
may be, pursuant to Section 9(h)(ii)(1)
or (2), as appropriate. The fair market value of any obligation referred to in
clause (b) above will be determined as of
the originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party
obliged to make the determination under Section 6(e) or, if each party is so
obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties.


“Waiting Period” means:-


(a)    in respect of an event or circumstance under Section 5(b)(i), other than
in the case of Section 5(b)(i)(2)
where the relevant payment, delivery or compliance is actually required on the
relevant day (in which case no
Waiting Period will apply), a period of three Local Business Days (or days that
would have been Local Business
Days but for the occurrence of that event or circumstance) following the
occurrence of that event or circumstance;
and


(b)    in respect of an event or circumstance under Section 5(b)(ii), other than
in the case of Section 5(b)(ii)(2)
where the relevant payment, delivery or compliance is actually required on the
relevant day (in which case no

24

--------------------------------------------------------------------------------




Waiting Period will apply), a period of eight Local Business Days (or days that
would have been Local Business
Days but for the occurrence of that event or circumstance) following the
occurrence of that event or circumstance.
IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with
effect from the date specified on the first page of this document.




JPMORGAN CHASE BANK, N.A.






By:  /s/ Christine A. Smith
      Name: Christine A. Smith
      Title: Vice President
      Date:
 
WELLS CORE OFFICE INCOME OPERATING PARTNERSHIP, L.P.,
 a Delaware limited partnership


By: Wells Core Office Income REIT, Inc.,
         its General Partner
 
 
By:  /s/ Douglas P. Williams
Name: Douglas P. Williams
Title: Executive Vice President
Date: 9/26/12






25

--------------------------------------------------------------------------------














SCHEDULE
to the
2002 MASTER AGREEMENT


dated as of September 26, 2012


between


JPMORGAN CHASE BANK, N.A.
(“Party A”)
and
WELLS CORE OFFICE INCOME OPERATING PARTNERSHIP, L.P.
 (“Party B”)





Part 1: Termination Provisions


(1)    “Specified Entity” means, in relation to Party A, for the purpose of:


Section 5(a)(v), any Affiliate of Party A;
Section 5(a)(vi), none;
Section 5(a)(vii), none; and
Section 5(b)(v), none;


and, in relation to Party B, for the purpose of:


Section 5(a)(v), none;
Section 5(a)(vi), none;
Section 5(a)(vii), none; and
Section 5(b)(v), none.


(2)
“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.



(3)
The “Cross-Default” provisions of Section 5(a)(vi) will apply to Party A and
Party B, and for such purpose:



(a)
“Specified Indebtedness” will have the meaning specified in Section 14 of this
Agreement, except that such term shall not include (i) obligations in respect of
deposits received in the ordinary course of a party's banking business, (ii)
obligations under the Credit Agreements, (iii) in respect of Party B,
non-recourse indebtedness, and (iv) in respect of Party B, intra-company
indebtedness.



(b)
“Threshold Amount” means, with respect to Party A, an amount equal to three
percent of the shareholders' equity of Party A, determined in accordance with
generally accepted accounting principles in the United States of America
(“GAAP”), consistently applied, as at the end of such party's most recently
completed fiscal year; and with respect to Party B, USD 20,000,000, or the
equivalent thereof in any other currency or currencies. For purposes of this
definition, any Specified Indebtedness denominated in a currency other than the
currency in which the Threshold is expressed shall be converted into the
currency in which the Threshold is expressed at the rate of exchange at which
the other party would be able, acting in a reasonable manner and in good faith,
to purchase the relevant amount of such currency.








--------------------------------------------------------------------------------




(4)
The “Credit Event Upon Merger” provisions of Section 5(b)(v) will apply to Party
A and Party B; provided, however, that if the applicable party has long term,
unsecured and unsubordinated indebtedness or deposits which is or are publicly
rated (such rating, a “Credit Rating”) by Moody's Investor Services, Inc.
("Moody's"), Standard and Poor's Ratings Group ("S&P") or any other
internationally recognized rating agency (a "Rating Agency"), then the words
"materially weaker" in line 6 of Section 5(b)(v) shall mean that the Credit
Rating of such party (or, if applicable, the Credit Support Provider of such
party) shall be rated lower than Baa3 by Moody's, or lower than BBB- by S&P or,
in the event that there is no Credit Rating by either Moody's or S&P applicable
to such party (or, if applicable, the Credit Support Provider of such party) but
such party's long-term indebtedness or deposits is or are rated by a Rating
Agency, lower than a rating equi-valent to the foregoing by such Rating Agency.



For purposes of Section 5(b)(v), it is understood and agreed between the parties
that in respect of Party B, any merger, consolidation, or other transaction
permitted under Section 9.6 of the Revolving Credit Agreement shall not
constitute a “Designated Event” under such Section.


(5)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A or Party B.



(6)    “Termination Currency” will have the meaning set forth in Section 14 of
this Agreement.


(7)
Additional Termination Event will apply. It shall constitute an Additional
Termination Event in respect of which Party B will be the sole Affected Party
and all Transactions will be Affected Transactions (a) if at any time the
obligations of Party B under the Revolving Credit Agreement shall become secured
and/or shall become guaranteed by any subsidiary of Party B owning any material
assets, and the obligations of Party B under this Agreement are not equally and
ratably secured and/or guaranteed to the same extent, or (b) if there shall
occur any Event of Default, default, termination event, or similar condition or
event (however described) under any of the Credit Agreements and, as a result
and other than pursuant to its terms, the unpaid principal balance of any loans
made pursuant to such Credit Agreement are declared or become due and payable.



As used herein, “Credit Agreements” means (i) the Credit Agreement, dated as of
September 26, 2012, among Party B, as Borrower, Regions Bank, as Administrative
Agent, JPMorgan Chase Bank, N.A. and U.S. Bank, National Association, as
Co-Syndication Agents, and the Lenders from time to time party thereto (as
amended and as the same may be further amended, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time) (the
“Revolving Credit Agreement”), and (ii) any other credit agreement or loan
agreement under which Party B is a borrower (or under which a subsidiary of
Party B is the borrower and Party B is a guarantor and which credit agreement or
loan agreement is either unsecured or, if secured, is only secured to the same
extent as the Revolving Credit Agreement) which contains any financial covenants
applicable to Party B that are substantially similar to the financial covenants
set forth in the Revolving Credit Agreement.


(8)
Additional Condition Precedent. For the purposes of Section 2(a)(iii) it shall
be a condition precedent that no Additional Termination Event as described in
clause (7) of this Part 1 with respect to the other party shall have occurred
and be continuing. If a party (“X”) (A) exercises its rights in connection with
Section 2(a)(iii) and elects not to make any payment or delivery specified in a
Confirmation to be made by it for thirty (30) Local Business Days, and (B) if
the underlying condition is an Event of Default, Potential Event of Default or
Additional Termination Event where the other party to this Agreement (“Y”) is
the Defaulting Party or the Affected Party, as the case may be, and X does not
designate an Early Termination Date in connection with such Event of Default,
Potential Event of Default or Additional Termination Event by the end of such
thirty Local Business Day period, then the right to declare such Early
Termination Date shall be deemed waived and X shall resume all payment and
delivery obligations.












2

--------------------------------------------------------------------------------




Part 2: Tax Representations


(1)
Payer Tax Representations. For the purpose of Section 3(e) of this Agreement,
Party A and Party B each hereby make the following representation:



It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement or amounts payable
hereunder that may be considered to be interest for United States federal income
tax purposes) to be made by it to the other party under this Agreement. In
making this representation, it may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of this
Agreement, (ii) the satisfaction of the agreement of the other party contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to Section
4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or document under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.


(2)
Payee Tax Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B each hereby make the following representations:



(i)
Party A represents that it is a U.S. person for U.S. federal income tax purposes
and is not acting as an agent for a person this is not a U.S. person for U.S.
federal income tax purposes.



(ii)
Party B represents that it is a U.S. person for U.S. federal income tax purposes
and is not acting as an agent for a person this is not a U.S. person for U.S.
federal income tax purposes.








































3

--------------------------------------------------------------------------------




Part 3: Agreement to Deliver Documents


For the purpose of Sections 4(a)(i) and 4(a)(ii) of this Agreement, each party
agrees to deliver the following documents:


(a)
Tax forms, documents or certificates to be delivered are:



A complete and accurate United States Internal Revenue Service Form W-9 (or any
applicable successor form), in a manner reasonably satisfactory to the other
Party, (I) upon execution of this Agreement; (II) promptly upon reasonable
demand of the other Party, and (III) promptly upon learning that any such form
previously provided by such Party has become obsolete or incorrect (and each
such form is hereby identified for purposes of Section 3(d) of this Agreement).


(b)    Other documents to be delivered are:


Party required
to deliver
document


Form/Document/
Certificate


Date by which
to be delivered
Covered by
Section 3(d)
Representation
 
 
 
 
Party A and Party B
Annual Report containing consolidated financial statements certified by
independent certified public accountants and prepared in accordance with GAAP
Upon request but in no event earlier than the date required to be provided under
the Revolving Credit Agreement, except to the extent otherwise publicly
available
Yes
 
 
 
 
Party B
Unaudited consolidated financial statements of Party B for a fiscal quarter
prepared in accordance with GAAP
Upon request but in no event earlier than the date required to be provided under
the Revolving Credit Agreement, except to the extent otherwise publicly
available
Yes
 
 
 
 
Party B
Certified copies of all corporate authorizations and any other documents with
respect to the execution, delivery and performance of this Agreement
Upon execution and delivery of this Agreement
Yes
 
 
 
 
Party A and Party B
Certificate of authority and specimen signatures of individuals executing this
Agreement, Confirmations and each Credit Support Document (as applicable)
Upon execution and delivery of this Agreement and thereafter upon request of the
other party
Yes
 
 
 
 
Party B
Guaranty (as specified in Part 4(5) of this Schedule)
Upon execution and delivery of this Agreement
No
 
 
 
 
Party B
Certified copies of all corporate (or other) authorizations and any other
documents with respect to the execution, delivery and performance of the
Guaranty by each Guarantor
Upon execution and delivery of this Agreement and thereafter as applicable
Yes






4

--------------------------------------------------------------------------------




Part 4: Miscellaneous


(1)    Addresses for Notices. For the purpose of Section 12(a) of this
Agreement:


Address for notice or communications to Party A:


Any notice relating to a particular Transaction shall be delivered to the
address or facsimile number specified in the Confirmation of such Transaction.
Any notice delivered for purposes of Sections 5 and 6 of this Agreement shall be
delivered to the following address:


JPMorgan Chase Bank, N.A.
Attention: Legal Department - Derivatives Practice Group
277 Park Avenue, 13th Floor
New York, New York 10167
Facsimile No.: (646) 534-6393


Address for notice or communications to Party B:


Wells Core Office Income Operating Partnership, L.P.    
Attention: Douglas P. Williams
6200 The Corners Parkway
Norcross, Georgia 30092-2265
Facsimile No.: (770) 243-8124


with a copy to:        McKenna Long & Aldridge LLP
Attention: William F. Timmons, Esq.
303 Peachtree Street, NE
Suite 5300
Atlanta, GA 30308
Facsimile No.: (404) 527-4198


(2)
Process Agent. For the purpose of Section 13(c) of this Agreement:



Party A appoints as its Process Agent: Not applicable.
Party B appoints as its Process Agent: Not applicable.


(3)    Offices. The provisions of Section 10(a) will apply to this Agreement.


(4)    Multibranch Party. For the purpose of Section 10 of this Agreement:


Party A is a Multibranch Party and may act through any Office specified in a
Confirmation.
Party B is not a Multibranch Party.


(5)
Credit Support Document. The Guaranty (the “Guaranty”) of the Credit Support
Providers dated as of the date hereof in favor of Party A and in the form
appended hereto shall constitute a “Credit Support Document” in relation to all
of the obligations of Party B and for all purposes of this Agreement.




5

--------------------------------------------------------------------------------




(6)    Credit Support Provider.


Credit Support Provider means, in relation to Party A, not applicable.
Credit Support Provider means, in relation to Party B, each Guarantor (as
defined in the Guaranty).


Party B agrees that if at any time any additional entity becomes a Guarantor
under the Guaranty (as each such term is defined in the Revolving Credit
Agreement), Party B shall promptly cause such entity to deliver a guaranty
substantially in the form of the Guaranty, or cause such entity to become a
party to the Guaranty.


(7)
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York (without reference to choice of law
doctrine).



(8)
Netting of Payments. “Multiple Transaction Payment Netting” will apply for the
purpose of Section 2(c) of this Agreement to all Transactions starting from the
date of this Agreement.



(9)    “Affiliate” will have the meaning specified in Section 14 of this
Agreement.


(10)    Absence of Litigation. For the purpose of Section 3(c) of this
Agreement:


“Specified Entity” means, in relation to Party A, none.
“Specified Entity” means, in relation to Party B, none.


(11)
No Agency. The provisions of Section 3(g) of this Agreement will apply to this
Agreement.



(12)
Additional Representation will apply. For the purpose of Section 3 of this
Agreement, the following will each constitute an Additional Representation:



(h)    Relationship Between Parties. Each party will be deemed to represent to
the other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):


(i)    Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.


(ii)    Assessment and Understanding. It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.


(iii)    Status of Parties. The other party is not acting as a fiduciary for or
an adviser to it in respect of that Transaction.


(iv)    Other Transactions. It understands and acknowledges that the other party
may, either in connection with entering into a Transaction or from time to time
thereafter, engage in open market transactions that are designed to hedge or
reduce the risks incurred by it in connection with such Transaction and that the
effect of such open market transactions may be to affect or reduce the value of
such Transaction.







6

--------------------------------------------------------------------------------




(13)
Eligible Contract Participant. Each party represents to the other party (which
representation will be deemed to be repeated by each party on each date on which
a Transaction is entered into) that it is an “eligible contract participant”, as
defined in the Commodity Futures Modernization Act of 2000.



(14)
Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties and their Affiliates in connection with this Agreement
or any potential Transaction, (ii) agrees to obtain any necessary consent of,
and give any necessary notice of such recording to, its relevant personnel and
(iii) agrees, to the extent permitted by applicable law, that recordings may be
submitted in evidence in any Proceedings.





Part 5: Other Provisions


(1)
Change of Accounts. Section 2(b) of this Agreement is hereby amended by the
addition of the following after the word "delivery" in the first line thereof:
"to another account in the same legal and tax jurisdiction as the original
account."



(2)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Agreement or any Credit Support Document.
Each party (i) certifies that no representative, agent or attorney of the other
party or any Credit Support Provider has represented, expressly or otherwise,
that such other party would not, in the event of such a suit, action or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other party have been induced to enter into this Agreement and provide
for any Credit Support Document, as applicable, by, among other things, the
mutual waivers and certifications in this Section.



(3)
ISDA Definitions. Reference is hereby made to the 2006 ISDA Definitions (the
"2006 Definitions") and the 1998 FX and Currency Option Definitions (the "FX
Definitions") (collectively the “ISDA Definitions”) each as published by the
International Swaps and Derivatives Association, Inc., which are hereby
incorporated by reference herein. Any terms used and not otherwise defined
herein which are contained in the ISDA Definitions shall have the meaning set
forth therein.



(4)
Scope of Agreement. Notwithstanding anything contained in this Agreement to the
contrary, any transaction (other than a repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction or securities lending
transaction) which may otherwise constitute a "Specified Transaction" (without
regard to the phrase “which is not a Transaction under this Agreement but” in
the definition of “Specified Transaction”) for purposes of this Agreement which
has been or will be entered into between the parties shall constitute a
"Transaction" which is subject to, governed by, and construed in accordance with
the terms of this Agreement, unless any Confirmation with respect to a
Transaction entered into after the execution of this Agreement expressly
provides otherwise.



(5)
Inconsistency. In the event of any inconsistency between any of the following
documents, the relevant document first listed below shall govern: (i) a
Confirmation; (ii) the Schedule and Paragraph 11 or Paragraph 13 of an ISDA
Credit Support Annex (as applicable); (iii) the ISDA Definitions; and (iv) the
printed form of ISDA Master Agreement and ISDA Credit Support Annex (as
applicable). In the event of any inconsistency between provisions contained in
the 2006 Definitions and the FX Definitions, the FX Definitions shall prevail.





[Remainder of this Page Intentionally Left Blank]















7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized signatories as of the date hereof.




JPMORGAN CHASE BANK, N.A.






By:   /s/ Christine A. Smith
       Name: Chrstine A. Smith
       Title: Vice President
WELLS CORE OFFICE INCOME OPERATING PARTNERSHIP, L.P.,
 a Delaware limited partnership


By: Wells Core Office Income REIT, Inc.,
         its General Partner






By:   /s/ Douglas P. Williams
        Name: Douglas P. Williams
        Title: Executive Vice President






8